DETAILED ACTION
Claims 2-13 and 15-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on March 1, 2021 have overcome the previous prior art rejections as well as the 35 USC 112 rejections. Also, the Terminal Disclaimer submitted on March 1, 2021 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance for the same reasons as indicated in the Office Action dated December 10, 2020. The previous Reasons for Allowance has been included below for easier reference.

As per claim 2, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “select, based on a Next Hop Chaining Counter (NCC), one of an early data transmission (EDT) random access (RA) preamble or non-EDT RA preamble for transmission to a base station". This limitation recites selecting an EDT RA preamble or a non-EDT RA preamble based on a set of criteria such as the NCC. The closest prior art of record is WO 2019134566 and CN 110012557 and Li (US 20200068547 paragraph 202) that teach transmitting an EDT RA preamble first and if a problem occurs then then non-EDT RA preamble is used. However, no selection process is performed to choose between the EDT RA preamble and the non-EDT RA preamble based on a set of criteria such as the NCC. Therefore, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claims 3-12 are allowable for the same reasons as cited above and for being dependent on an allowable base claim.

As per claim 13, dependent claims 14-17 were previously indicated as being allowable and dependent claim 14 was incorporated into independent claim 13. The following is an examiner’s statement of reasons for allowance: Claim 13 recites encoding a second RRC message containing one of a suspend indication, a RRC NCC, or the current NCC. Claim 13 also recites limitations that show how the appropriate RRC message (suspend, RRC NCC, or current NCC) is chosen based on the uplink grant and the uplink data. The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “encode the RRC message containing the suspend 
Li teaches transmitting data between a user device and a base station for early data transmission where the uplink data is transmitted during the RRC connection resume request message. 
Phuyal teaches transmitting data between a user device and a base station for early data transmission as well as teaching that the RAR message contains an uplink grant to allow for the uplink data to be transmitted during the RRC connection resume request message.
US 2020/0187242 that teaches encoding an RRC message. 
However, none of the cited prior art of record can be found that teaches the limitations of selecting the appropriate RRC message based on the uplink grant or uplink data as currently claimed.
Claims 15-18 are allowable for the same reasons as cited above and for being dependent on an allowable base claim.

As per claim 19, the primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “transmit an early data transmission (EDT) random access (RA) preamble to a base station; receive a random access response (RAR) from the base station in response to transmitting the EDT RA preamble, the RAR comprising an uplink grant for transmission of an RRC message; in response to reception of the RAR: encrypt uplink data using a security key and transmit, in addition to the RRC message, the encrypted uplink data to the base station if the uplink grant includes a 
Li teaches transmitting data between a user device and a base station for early data transmission where the uplink data is transmitted during the RRC connection resume request message. Li also teaches transmitting an EDT RA preamble first and if a problem occurs then then non-EDT RA preamble is used.
Phuyal teaches transmitting data between a user device and a base station for early data transmission as well as teaching that the RAR message contains an uplink grant to allow for the uplink data to be transmitted during the RRC connection resume request message. Phuyal also teaches EDT with an uplink grant but does not enter an RRC_Connected state.
WO 2019134566 and CN 110012557 that teach transmitting an EDT RA preamble first and if a problem occurs then then non-EDT RA preamble is used.
However, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claims 20-21 are allowable for the same reasons as cited above and for being dependent on an allowable base claim.

During the course of examination the examiner found these additional references: 
US 2019/0104553 teaches early data transmission.
US 2020/0187245 teaches early data transmission.
US 2020/0245362 teaches early data transmission and different coverage enhancement levels.
NPL “3GPP Release 15 Early Data Transmission” teaches early data transmission and non-EDT transmission, but was published after the effective filing date of the Instant Application.
US 2020/0367294 teaches early data transmission and non-EDT transmission.
However, the combination of limitations as currently claimed in independent claims 2, 13, and 19 cannot be found in the cited prior art of record. Therefore, claims 2-13 and 15-21 are considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498